AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                            UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STA TES OF AMERICA                                   )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Ronald Miller                                      )      Case Number:            19 CR 00245 (KMK)
                                                                          )      USM Number:            86807-054
                                                                          )
                                                                          )                 Joseph A. Vita, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            1
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 USC 846                        Conspiracy to Distribute and Possess with Intent to Distribute            10/2018
21 USC 84l(b)(l)(A)               Cocaine and Crack




       The defendant is sentenced as provided in pages 2 through         _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       all open or pending                     Dis      X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
    AO 2458 (Rev. 09/19) Judgment in Criminal Case
-   - - - -- -----.,heet-2-lrnprisonrnent -          - - -- - - - - --       -    -   -   -   -   - - - - - --     -   -   -   -   -   -   --   - - - --   -   -,r


                                                                                                            Judgment - Page --'2~ - - of    ~ 7 _ __
     DEFENDANT:                    Ronald Miller
     CASE NUMBER:                  19 CR 00245 (KMK)

                                                                IMPRISONMENT
               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
     total term of:

     120 months for Count 1. The Defendant has been advised of his right to appeal.



           X The court makes the following recommendations to the Bureau of Prisons:
             It is recommended that the Defendant be designated nearest to the New York metropolitan area.
               It is recommended that the Defendant participate in the BOP residential drug abuse treatment program ( commonly
               referred to as the 500 hour substance abuse program) or an equivalent program.


           X The defendant is remanded to the custody of the United States Marshal.

           D The defendant shall surrender to the United States Marshal for this district:
               D at                                    D a.m.    D p.m.          on
               D as notified by the United States Marshal.

           D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               D before 2 p.m. on
               D as notified by the United States Marshal.
               D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
     I have executed this judgment as follows:




               Defendant delivered on                                                             to

     at
          - - -- - - - - - - - - - - - , with a certified copy of this judgment.

                                                                                                          UNITED STATES MARSHAL



                                                                             By ------------==-=---=-::-:-::-:-=-==-:-:-------
                                                                                                       DEPUTY UNITED STATES MARSHAL
  AO 245B (Rev. 09/19) Judgment in a Criminal Case
- - - - - - - - -Sheet-3--Supervised·Releas,..._- - - - - - - --          -
                                                                                                         Judgment-Page _ _3_     of - - ~7_ _
   DEFENDANT:               Ronald Miller
   CASE NUMBER:             19 CR 00245 (KMK)
                                                       SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:


   5 years of supervised release for Count 1.




                                                    MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    D You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.
   AO 245B (Rev. 09/19)     Judgment in a Criminal Case
- - -- - -- --              Sheet 3-A-- -Supervised-Releas:e-- - - - - - - - - - - - - - - - --             -----------------
                                                                                                     Judgment-Page         4                7_ _ _
                                                                                                                                    of _ __ _
    DEFENDANT:                     Ronald Miller
    CASE NUMBER:                    19 CR 00245 (KMK)

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
            release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
            frame.
    2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
            when you must report to the probation officer, and you must report to the probation officer as instructed.
    3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
            court or the probation officer.
    4.      You must answer truthfully the questions asked by your probation officer.
    5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
            the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
            hours of becoming aware of a change or expected change.
    6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
            take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
            doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
            you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
            responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
            days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
            becoming aware of a change or expected change.
    8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
            convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
            probation officer.
    9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. , anything that was
            designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
     11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
            first getting the permission of the court.
     12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
            require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
            person and confirm that you have notified the person about the risk.
     13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



     U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


     Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release


DEFENDANT:                  Ronald Miller
CASE NUMBER:                19 CR 00245 (KMK)

                                         SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his {)erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)J, electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 2458 (Rev. 09/19)       Judgment in a Criminal Case
                           Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page ~6 _ __
 DEFENDANT:                             Ronald Miller
 CASE NUMBER:                           19 CR 00245 (KMK)
                                                      CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment                 Restitution                                   AVAA Assessment*            JVT A Assessment**
 TOTALS                $   100.00                 $                      $                      $                           $



 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _pa)'l!!ent, unless specified otherwise in
      the priority' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                     Total Loss***                      Restitution Ordered                  Priority or Percentage




 TOTALS                                   $ _ _ _ _ _ __                           $ _ _ _ _ _ _ _ _ __



 D      Restitution amount ordered pursuant to plea agreement $
                                                                               ----------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                  D fine   D restitution.
        D the interest requirement for the               D     fine    D restitution is modified as follows:

  * Amy   Vicky and And}'. Child Pomowaph,.Y, Victim Assistance Act of 2018, Pub. L. No. 115-299.
  H   Justice for Victim~ or Trnffi~KinlU\~H>I ,Ql~, Pub. L. No. 114-22.                                             .                       .
  *** Findings for the total amount onosses are required under Chapters 109A, 116, 116A, and I1gA ofT1He IQ fot 6tf~M~~ conumtted on
  or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                 udgment -   Page _ __   0

 DEFENDANT:                  Ronald Miller
 CASE NUMBER:                19 CR 00245 (KMK)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X    Lump sum payment of$              100.00                 due immediately, balance due

            •     not later than                                         , or
            •     in accordance with      •     C,
                                                        •    D,      •    E, or     D F below; or
 B     •    Payment to begin immediately (may be combined with                    • c,     D D,or      D F below); or
 C     D Payment in equal          _ _ _ __            (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ __ (e.g. , weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                            (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several                Corr!!sponding Payee,
       (including defendant number)                               Total Amount                    Amount                          1f appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant' s interest in the following property to the United States:
       See Order of Forfeiture attached.


 P!1YI11wllt~ ~h'111 ~v ij~pli~d in the followin0 order: \ 1/ assessment, _(_2) restitution princ~al, (3) ~estitution interest, (4) AV.AA assessment,
 (5) fine principal, (6) fine interest, (7) community resdtudon, (Ay JVTA assessment, (lJ) penalhes, and (10) M~t~, mcludmg cogt of
 prosecution and court costs.
UN I TED STATE S DISTR I CT COURT
SOUTHERN DISTR I CT OF NEW YORK
                                                X


UNITED STATES OF AMERICA
                                                       CONSENT PRELIMINARY ORDER
             - v. -                                    OF FORFEITURE/
                                                       MONEY JUDGMENT
RONALD MILLER ,
 a/k/a "Solo , "                                       1 9 Cr . 2 4 5 ( KMK)
                          Defendant.

                                                X


            WHEREAS , on or about April 9 ,               2019 , RONALD MILLER              (the

"defendant") ,      was     charged ,     among        others ,      in       a     one - count

Indictment ,    19 Cr .     245 (KMK)    (the       "Indictment") ,        wi t h   narcotics

conspiracy , in violation of Title 21 , United States Code , Section

846 (Count One) ;

            WHEREAS , the Indictment included a forfeiture allegation

as to Count One of the Indictment , seek i ng f orfeiture to the United

States , pursliant to Ti t l e 21 , United States Code , Section 853 , any

and   all   property      cons ti tu ting ,    or     derived     from ,     any     proceeds

obtained , directly or indirectly , as a result of the offense and

any and a l l property used , or intended to be used ,                      in any manner

or pa r t , to commit , or to facilitate the commiss i on of the offense ,

inc l ud i ng but   not   limited to      a     sum o f    money     in Un i ted       St ates

currency    representing       the    amount     of    proceeds     traceable          to   the

commission of the offense charged in Count One of the I ndictment ;

            WHEREAS ,     on o r     about November         6,   2019 ,     the defendant

p l ed guilty to Count One of t he I ndictment ,                  pursuant to a plea

ag r eement wi t h the Government , wherein the de f endant admi tted the
forfe i ture a l legat i o n with respect to Count One of t he Indi ctment

and agreed to forfeit to the United States , pursuant to Title 21 ,

United States Code , Section 853 : a sum of money equal to $70 , 000

in United States currency ,               representing the       amount of proceeds

traceable to the commi ssion of the vio l ation charged in Count One

of the Indictment that the defendant personally obtained ;

              WHEREAS , the defendant consents to the entry of a money

judgment      in   the     amount    of    $70 , 000   in    United    States      currency

represent i ng     the     amount    of    proceeds     traceable      to   the     offense

charged    in      Count      One   of    the    Indictment     that    the      defendant

personally obtained ; and

                WrtEREAS , the defendant admits that, as a result of acts

and / or omissions of the defendant , the proceeds traceable to the

o ffense charged in Count One of the Indictment that the defendant

personally obtained cannot be l o cated upon the exercise o f                            due

diligence .

              IT IS HEREBY STIPULATED AND AGREED , by and between the

United States        of America ,         by its    attorney Geoffrey         S.    Berman ,

United States Attorney , Assistant Un i ted St ates Attorneys , Samuel

Raymond and Courtney Heavey ,               of   counsel ,   and the de f endant ,       and

h i s counsel , Joseph Vita , Esq ., that:

              1.     As a r esult o f the o ff ense ch a rged in Count One of

the   Indictment ,       to    which      the    defendant    pled    guilty ,     a   money
judgment in the amount of $70,000 in United States currency (the

"Money Judgmentn),         representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant      personally       obtained,          shall     be    entered    against     the

defendant.

              2.     Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal       Procedure,        this        Consent           Preliminary      Order      of

Forfeiture/Money Judgment             is     final      as   to   the   defendant,    RONALD

MILLER, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

              3.     All   payments        on    the     outstanding       money     judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service,

and delivered by mail            to    the      United States Attorney's             Office,

Southern      District     of    New       York,       Attn:      Money    Laundering     and

Transnational Criminal Enterprises Unit,                       One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United     States         shall    have      clear   title     to   such

forfeited property.
             5.       Pursuant to Title 21 ,           United States Code ,              Section

853 (p) ,   the     United   States     is    authorized          to    seek    forfeiture      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment .

             6.       Pursuant to Rule 32. 2 (b) (3) of the Federal Rules of

Criminal     Prccedure ,        the    United        States       Attorney's        Offi c e    is

authorized to conduct any discovery needed to identify , locate or

dispose      of       forfeitable        property ,              including        depositions,

interrogatories,           requests     for    production          of    documents      and    th e

issuance of 5ubpoenas .

             7.       The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order           of    Forfeiture / Money           Judgment ,    and    to

amend it as necessary , pursuant to Rule 32 . 2 of the Federal Rules

of Criminal Pr o cedure.

             8.       The    Clerk      of     the    Court        shall       forward      three

certified         copies     of       this     Consent           Preliminary         Order      of

Forfeiture / Money         Judgment     to    Assistant          United     States      Attorney

Alexander     J .     Wilson,     Co - Chief     of        the     Money       Laundering      and

Transnational Criminal Enterprises Unit , United States Attorney's

Office , One St . Andrew's Plaza , New York, New York 10007.

             9.       The    signature        page    of    this        Consent    Preliminary

Order of Forfeiture / Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CQNSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern D'strict of New York


By:                                          5/w(-zo w
                                             DATE
      COURTNEY HEAVEY
      Assistant United States Attorney
      One St . Andrew's Plaza
      New York, NY 10007
      (212)637-6519/(914)993-1927




      RONALD MILLER                          DATE



By:
      JO~,         ESQ.                      DATE
      Attorney for Defendant




        LE KENNETH M. KARAS                  DATE
        STATES DISTRICT JUDGE
